Citation Nr: 0729832	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher rating for a left knee torn meniscus, 
status post repair, with osteoarthritis, currently evaluated 
as ten percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from July 1970 to December 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
and Montgomery, Alabama, Regional Offices (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that that RO should have 
increased his service-connected disability rating for a left 
knee injury.  In particular, the veteran reports that the 
condition of his left knee continues to worsen, and that this 
decline warrants a higher rating.  The veteran was originally 
granted service connection in a rating decision dated April 
1983.  The RO evaluated the veteran's left knee injury as a 
non-compensable disability, effective December 28, 1982.  In 
May 1995, the RO evaluated the veteran's left knee injury 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 as 10 percent 
disabling, effective January 19, 1995.

The Board notes that the veteran submitted numerous private 
medical records in support of his current claim.  Records 
associated with the claims file show that the veteran had 
four surgeries on his left knee, with the first surgery in 
service to repair a torn medial meniscus.  The veteran 
subsequently underwent three left knee arthroscopies in 
February 1995, June 2002, and December 2002.  A private 
treatment note dated July 2003 concluded that the veteran 
will eventually require a total left knee arthroplasty.

The Board notes that the veteran underwent a Compensation and 
Pension Examination (C&P) in December 2003.  At that time, 
the veteran reported pain, weakness, stiffness, swelling, 
instability, giving way, locking, fatigability, and lack of 
endurance.  Range of motion testing on the left knee showed 
the veteran had flexion to 81 degrees and extension to minus 
four degrees.  The examiner found no evidence of subluxation, 
but noted that the veteran experienced flare-ups with overuse 
which resulted in an additional functional impairment of ten 
percent.  The examiner also noted that the veteran's motion 
stopped when pain began, and that the veteran occasionally 
wore a knee brace, but rarely used a cane.  X-rays were taken 
at that time.  The examiner diagnosed the veteran as having 
post-operative DJD in the left knee with a loss of function 
due to pain.

A magnetic resonance imaging (MRI) examination of the left 
knee conducted in December 2004 by HealthSouth Diagnostics 
was interpreted to show significant osteoarthritic change.  
These changes were more severe within the patellofemoral 
compartment as well as the medial compartment.  The examiner 
noted that very little, if any, meniscus remained in the 
medial compartment of the knee.  Moderate size knee effusion 
was noted as well.  

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination. Olson v. 
Principi, 3 Vet. App. 480, 482 (1992)(citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  The Board observes 
that the veteran in this instance has not been given a 
medical examination since December 2003.

The Board notes that in a substantive appeal dated April 
2005, the veteran inquired about medical records from Dr. 
Tobin Fisher.  The veteran stated that he completed the 
required authorization forms to have VA obtain medical 
records from Dr. Fisher, and that these records were not 
associated with the claims file.  The Board observes that 
other private medical records included in the claims file 
reference the veteran's treatment by Dr. Fisher, but that 
there are no records from Dr. Fisher in the claims file.  
These records are missing and must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  In particular, the RO should request 
that the veteran either provide the 
treatment records from Dr. Tobin Fisher or 
authorize the RO to obtain the records.  
The records should include all of Dr. 
Fisher's records associated with the 
veteran's treatment for a left knee 
disability.  All efforts to obtain these 
records should be fully documented, and 
Dr. Fisher should be requested to provide 
a negative response if no such records 
exist.

2.  After completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
undergo an orthopedic examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  

The examiner must assess the severity of 
the veteran's left knee disability, and 
include a discussion as to whether the 
veteran experiences moderate or severe 
recurrent subluxation or lateral 
instability.  The examiner should report 
the ranges of left knee flexion and 
extension.  The examiner should also state 
whether the left knee disability is 
manifested by weakened movement, excess 
fatigability, incoordination or pain.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner 
must provide a complete rationale for any 
stated opinion. 

3.  Thereafter, the RO should readjudicate 
the veteran's claim and give consideration 
to the application of VAOPGCPREC 23-97 (a 
veteran who has arthritis and instability 
of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based 
upon additional disability)  and 
VAOPGCPREC 9-2004 (if a veteran has a 
disability rating under Diagnostic Code 
5257 for instability of the knee, and 
there is also X- ray evidence of 
arthritis, a separate rating for arthritis 
could also be based on painful motion 
under 38 C.F.R. § 4.59).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



